—Appeal from a judgment of the County Court of Chemung County (Hayden, J.), rendered January 21, 2000, convicting defendant upon his plea of guilty of the crime of sodomy in the first degree.
Pursuant to a plea bargain agreement, defendant pleaded guilty to the crime of sodomy in the first degree arising out of his molestation of his 13-year-old stepdaughter and was sentenced to a determinate prison term of 15 years. Defendant contends on this appeal that his prison sentence is harsh or excessive. We disagree. Defendant derived a substantial benefit from the plea bargain in that his guilty plea was accepted in satisfaction of a 10-count indictment. This, together with the loathsome nature of defendant’s crime and the lack of extraordinary circumstances warranting our intervention in the interest of justice, lead us to conclude that the agreed-upon sentence should not be disturbed (see People v Hines, 263 AD2d 682, 683 [1999], lv denied 93 NY2d 1019 [1999]; People v Appollonia, 247 AD2d 770, 771 [1998], lv denied 92 NY2d 847 [1998]).
Crew III, J.P., Peters, Spain, Carpinello and Kane, JJ., concur. Ordered that the judgment is affirmed.